Citation Nr: 1441380
Decision Date: 09/16/14	Archive Date: 10/23/14

Citation Nr: 1441380	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  96-45 455A	)	DATE SEP 16 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 1991) for a dental disability resulting from medical and dental treatment at VA facilities since July 1974.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 1991) for a psychiatric disability resulting from treatment at the Albany, New York, VA Medical Center in 1974.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously remanded the claims in June 2005 to obtain VA and Social Security Administration (SSA) records, as well as to obtain a VA examination with medical opinion.  In July 2008 and September 2010, the claims were again remanded to schedule Board hearings for the Veteran.

In December 2008, the Veteran testified before a Veterans Law Judge at a Board hearing.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board, and the Veteran requested a new hearing, which was held by videoconference before a Veterans Law Judge in April 2012.  Transcripts of both hearings have been associated with the record.

In May 2012, the Board granted the Veteran's claim.  In March 2014, the Board granted reconsideration of the issue on appeal on its own motion.

Since the last adjudication of the Veteran's claim (in an October 2007 Supplemental Statement of the Case), a significant amount of evidence has been associated with the claims file.  In July 2014, the Veteran's representative waived initial RO consideration of this evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).

The characterization of the claims has changed throughout the pendency of the appeal.  Initially, the Veteran applied for compensation under 38 U.S.C.A. § 1151 for "dental treatment," however, in his arguments and statements, he intended to apply for additional dental disabilities caused by VA treatment after his motor vehicle accident, and the claim was recharacterized as such by the Regional Office.  In March 2005, the Veteran expanded his claim to include a psychiatric illness as another additional disability that he alleged has developed due to dental treatment.  See March 2005 reply to Statement of the Case.  Thereafter, the claim on appeal pursuant to 1151 was recharacterized to include dental and medical disabilities.  See June 2005 Board remand.  Essentially, the Veteran alleges that he has developed additional dental disabilities as a result of lack of VA treatment, and a psychiatric disability as a result of treatment incurred at the VA Medical Center (VAMC) in Albany, New York in 1974.  See, e.g., March 2005 reply to Statement of the Case; January 2009 statement ("I have been tring [sic] to make the VA understand that this claim is for mental aggravation of my dysthymia which is chronic mild depression.").  Separately, the Veteran has also claimed that he developed obesity, acid reflux disease, and hypertension as a result of his dental disabilities.  As such, VA has recharacterized the issues as presented on the title page to most accurately reflect the Veteran's claims, and is referring a claim of entitlement to compensation for obesity, acid reflux disease, and hypertension, as secondary to an award of compensation for a dental disability pursuant to 38 U.S.C.A. § 1151, below.

The issues of (1) entitlement to dental treatment pursuant to 38 C.F.R. § 17.163, and (2) entitlement to compensation for obesity, acid reflux disease, and hypertension, as secondary to an award of compensation for a dental disability pursuant to 38 U.S.C.A. § 1151, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action, to include referral of issue (1) to the VAMC.  38 C.F.R. § 19.9(b) (2013).

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disability resulting from treatment at the Albany, New York, VAMC in 1974 is being REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran incurred a post-service automobile accident in July 1974, resulting in facial fractures including a LeForte II fracture, a right tripod fracture, a parasymphysial mandibular fracture, bilateral condyle mandibular fracture, and nasal fractures.  Teeth numbered 7, 8, and 9 were lost in the accident and tooth numbered 26 was subsequently extracted by VA.

2.  On September 2006 VA examination, the Veteran was missing teeth numbered 1-3, 7-11, 13, 16, 18, 19, 26, and 28-32.  Teeth numbered 5, 12, 14, 15, and 17 were recommended for extraction.

3.  The Veteran's current situation reveals non-restorable teeth/replaceable missing teeth, decay, and periodontal disease.

4.  VA treatment did not result in an additional dental disability to the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000, during this appeal.  The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

All notification action needed to make a decision as to the claim on appeal has been accomplished.  Through June 2002 and August 2005 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  The claim was properly re-adjudicated in a October 2007 Supplemental Statement of the Case, which followed the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  While the notice did not refer to criteria for assigning disability ratings or effective dates in accordance with Dingess/Hartman, neither of these questions is now before the Board, and the Veteran is therefore not prejudiced by this lack of notice.

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claim, has also been satisfied.  The evidence of record includes VA outpatient treatment records, private treatment records, SSA records, reports of June 2006 and September 2006 VA examinations and a February 2007 VA opinion, November 1996 transcript of an RO hearing, December 2008 and September 2010 transcripts of Board hearings, and numerous statements from the Veteran.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded a VA dental examination to assess his dental problems in September 2006.  The report of this examination is adequate for rating purposes as it reflects the examiner interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationale for the opinions or conclusions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board also notes that the case was remanded in June 2005 to ensure that the Board had the entirety of the Veteran's VAMC treatment records, to obtain SSA records, and to provide the Veteran with examinations.  On remand, SSA records and Albany VAMC treatment records were associated with the claims file, and the Veteran was afforded VA examinations in June 2006 and September 2006.  Several other VA Medical Centers were contacted regarding possible outstanding medical and dental records.  The VAMCs in Iowa City, Long Beach, and Waco responded that they were unable to locate records for the Veteran.  Extensive records from the VAMCs in Iowa City, Waco, and Long Beach, however, are already of record, and the Board has no reason to believe that outstanding records exist that could not be obtained.  Thus, while the AOJ did not notify the Veteran of its inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e), the Veteran is not prejudiced as these records are already in the claims file.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was most recently provided an opportunity to set forth his contentions on the claim during the April 2012 Board hearing.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2012 hearing the Veterans Law Judge explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Background

After separation from active duty, the Veteran was involved in a serious motor vehicle accident in July 1974, resulting in facial fractures including a LeForte II fracture, a right tripod fracture, a parasymphysial mandibular fracture, bilateral condyle mandibular fracture, and nasal fractures.  He was initially treated at a private facility, and after approximately one week, he was transferred to the VAMC in Iowa City, Iowa.  While at the VAMC, the Veteran underwent open reduction of his mandibular fractures, as well as open reduction and wiring of his maxillary fractures, and was placed in intermaxillary fixation.  He was thereafter treated at the VAMC in Albany, New York, but later returned to the Iowa City VAMC to have his wires removed.

It appears from the record, to include the Veteran's own statements, that he lost teeth numbered 7-9 in the accident, and tooth numbered 26 was extracted by the Iowa City VAMC.  The Veteran was fitted with a temporary partial upper denture.  See February 1975 oral examination at VAMC Albany.  No replacement for tooth number 26 was provided.  Attempts to provide a permanent upper partial placement were undertaken, but the Veteran's tooth spacing and his healing process hindered the implant of a permanent upper denture.  See id.; November 1974 VAMC treatment note (noting that "[h]ealing not sat[ifactory] for permanent [partial]").

The Veteran subsequently attempted to have a permanent partial upper and tooth numbered 26 replaced through the Albany, Waco, and Long Beach VAMCs, but was unsuccessful.  As a consequence of the loss of tooth number 26, tooth number 25 started to drift (i.e., become crooked), but radiographically, the drifting was very mild.  See January 1997 statement from Dr. Melone; September 2006 VA dental examination report.  On September 2006 VA dental examination, the Veteran was missing teeth numbered 1-3, 7-11, 13, 16, 18, 19, 26, and 28-32.  Teeth numbered 5, 12, 14, 15, and 17 were recommended for extraction.  He also had decay and periodontal disease.  The Veteran contends that his lack of dental treatment and the lack of healing of the injuries in his mouth caused by the wires resulted in his current lost teeth, decay, and periodontal disease.  See, e.g., April 2012 Board Hearing Tr. at 3-4.

III.  Analysis

Effective for claims filed prior to October 1, 1997, where a Veteran is treated at a VA facility, and such treatment results in additional disability of the Veteran, compensation is awarded and paid as if the additional disability were service connected.  38 U.S.C.A. § 1151 (West 1991).  The Veteran filed his current claim in February 1995.

For claims filed after October 1, 1997, the applicable law includes an element of fault on the part of VA in causing the additional disability.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.362, 3.363 (2013).  No such element applies to the current claim.  However, the Veteran's claim of compensation pursuant to 38 U.S.C.A. § 1151 is partially based on VA's failure to adequately treat his condition.  Where this is the case, a showing that the failure was due to the lack of ordinary care or skill is a necessary element of establishing the causal relationship between treatment and injury.  VAOPGCPREC 5-2001 (Feb. 5, 2001).

The threshold issue here, however, is whether the Veteran developed an additional dental disability.  Under legal authority in place in 1995, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis were not considered disabling conditions, but could be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 4.149 (1995).  Under current legal authority, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  See 64 Fed. Reg. 30,393 (June 8, 1999); 38 C.F.R. §§ 3.381, 4.150 (2013).  Loss of teeth may be service connected for disability purposes if the tooth loss is due to the loss of the substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.419, Diagnostic Code 9913 & Note (1995); § 4.150, Diagnostic Code 9913 & Note (2013).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 is not warranted because the Veteran has not developed an additional dental disability.

A September 2006 VA dental examination found that the Veteran was missing 18 teeth, and had several other questionable teeth.  The dentist found that the Veteran could wear a lower partial denture, and maxillary dentition may need a complete denture once his problems were addressed.  He found that there was no bone loss, or bony defects as a result of the injuries, and no evidence of a non-union healing event.  The examiner explained that the Veteran's current situation revealed non-restorable teeth, decay, and periodontal disease.

As noted, however, replaceable missing teeth, treatable carious teeth, and periodontal disease are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 4.149 (1995); §§ 3.381(b), 4.150 (2013).  Although the Veteran has some non-restorable teeth due to decay and caries, the dentist found that these teeth could be replaced with a denture.  The Veteran does not have any bone loss of the maxilla or mandible as a result of trauma or disease due to any VA treatment (although he does have some periodontal bone loss due to disease).  See April and June 2000 dental summaries finding chronic advanced periodontitis and moderate bone and severe bone loss; September 2006 VA examination report.  Periodontal bone loss, however, is not considered disabling for VA purposes.  See 38 C.F.R. § 4.419, Diagnostic Code 9913, Note (1995); § 4.150, Diagnostic Code 9913, Note (2013).

As the Veteran seeks compensation under 38 U.S.C.A. § 1151 for replaceable missing teeth (due to trauma and nonrestorable caries) and periodontal disease, and such conditions can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-not for compensation purposes-the claim must be denied for lack of an additional disability.

The Board also notes that in his November 1996 hearing with a Decision Review Officer at the New York RO, the Veteran alleged that VA treatment also caused severe temporal mandibular joint (TMJ) dysfunction.  See November 1996 RO Hearing Tr. at 2-3.  Notably, TMJ dysfunction is a dental disability under VA regulations.  See 38 C.F.R. § 4.149 (1995); § 4.150 (2013).  In this case, however, while the record has suggested "possible" TMJ dysfunction, see May 1996 VA treatment record, there is no definitive diagnosis of TMJ dysfunction of record.  See September 1996 VA note discussing the Veteran's pursuit of VA benefits regarding TMJ dysfunction.  Further, even if the record contained a definitive diagnosis, there is simply no evidence of record to even suggest that VA's treatment caused or aggravated TMJ dysfunction.  Notably, there are several records documenting that the Veteran's injuries had healed well.  See August 1974 VA treatment record ("facial fractures in good position [and] healing uneventfully"); August 1974 X-ray report (noting "[p]ostoperative fracture of the mandible which appears in good position and alignment"); September 1974 VA treatment record (after removal of wires and sutures, Veteran was "healing nicely" and "comfortable"); August 1977 VA dental record (noting that fractures "appear[ed] to have healed well clinically and radiographically"); November 1978 VA oral surgery evaluation (X-rays revealed "well[-]healed f[ractures] [with] wires in place"); January 1979 VA treatment record (noting the presence of several intraosseous wire ligatures in both maxilla and mandible; occlusion appeared normal; Veteran "has no pain or problems at the moment"); September 2006 VA examination report (X-ray revealed three wires in the maxilla and two in the mandible, did not "appear to be a problem at this time").  While the Veteran has had a history of limitation of mandibular motion after he fractured his jaw in several places in 1974, see, e.g. September 2006 VA examination report, there is no suggestion of record that this was caused or aggravated by any VA treatment.

To the extent that the Veteran claims entitlement to 38 U.S.C.A. § 1151 for TMJ dysfunction as a dental disability, the claim must also be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 is denied.


REMAND

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disability resulting from treatment at the Albany, New York, VAMC in 1974.  Further development is required before this claim may be adjudicated on the merits.

As previously noted, the Veteran was involved in a serious motor vehicle accident in July 1974, resulting in several facial fractures.  While at the VAMC in Iowa City, Iowa, the Veteran underwent open reduction of his mandibular fractures, as well as open reduction and wiring of his maxillary fractures, and was placed in intermaxillary fixation.  He was thereafter treated at the VAMC in Albany, New York, and scheduled to have his wires removed.  The records indicate that the Veteran returned to the Iowa City VAMC for wire removal, which was performed under anesthesia.  Although Albany VAMC records do not document its attempt at removal, the Veteran has consistently reported throughout the record that the Albany VAMC tried and failed to remove his upper wires, causing him considerable pain.

The Veteran has been diagnosed with a psychiatric disorder.  See March 1996 VA treatment record diagnosing dysthymia; August 2005 psychiatric evaluation diagnosing major depressive disorder.  There are several reports of record that the Veteran's mental health is affected by his preoccupation with obtaining dental benefits from VA.  See id.; October 1996 letter by VA staff psychologist (noting that the Veteran "has been clearly preoccupied with the events surrounding his attempts to gain eligibility for his dental care and this has clearly been a source of great distress to him").  There are also several reports of record that the Veteran's depression began after his accident and is due to his accident.  See August 2005 private psychiatric evaluation.  Another record notes that the Veteran's dysthymia is due to his chronic pain.  See November 2004 VA treatment record.  The Veteran has also attributed his depression to the incident at the Albany VAMC where the dentist attempted to remove his upper wires.

On June 2005 remand, the Board instructed the AOJ to obtain an examination with a physician and a dentist to determine the extent of the Veteran's disabilities caused by his VA treatment.  On remand, the AOJ obtained a general medical examination and a dental examination.  During the June 2006 general medical examination, the examiner referred the Veteran for a mental health examination and did not provide an opinion regarding this issue.  See February 2007 VA addendum opinion.  The Veteran was never provided with a VA mental health examination or opinion.  As such, an examination is required to determine whether the Veteran's depression or dysthmic disorder was caused or aggravated by his dental treatment at the VAMC in Albany, New York, in 1974.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a psychiatrist or psychologist.  After a full review of the record, to include relevant electronic documents of record, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50/50 chance) that VA's unsuccessful attempt to remove the upper wires from the Veteran's jaw in 1974 resulted in a psychiatric disorder or aggravated a pre-existing psychiatric disorder beyond the normal course and scope of the disability.  The examiners should note that the question of negligence, carelessness, or similar instance of fault by VA personnel should not be considered or addressed.

For purposes of this remand, the examiner is directed to accept as true that dentists at the VAMC pulled on the Veteran's wires so hard that he was physically lifted out of the dental chair, causing pain to the Veteran.  The examiner is not to consider the Veteran's preoccupation with the events surrounding his attempts to gain eligibility for VA dental care.

The examiner should provide a clear opinion and full rationale for such opinion. 

2.  After the above development has been completed, re-adjudicate the Veteran's claim remaining on appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________			___________________________
           D. C. Spickler				  JOAQUIN AGUAYO-PERELES
       Veterans Law Judge			          Veterans Law Judge
       Board of Veterans' Appeals			     Board of Veterans' Appeals



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1217949	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  96-45 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision by the VA Regional Office (RO) in New York, New York.

The Board previously remanded this matter several times.  In June 2005, the matter was remanded for additional development related to VA and Social Security Administration (SSA) records, as well as to obtain a VA examination with medical opinion.  In July 2008 and September 2010 remand was required for provision of requested hearings before Veterans Law Judges.  Hearings were held in December 2008 and April 2012.  The Veterans Law Judge who conducted the December 2008 hearing is no longer employed by the Board, and so the Veteran requested a new hearing, which was held before the undersigned in April 2012.  Both hearings were conducted via videoconference between the RO and the VA medical center (VAMC) in Albany, NY.  Transcripts of both hearings are associated with the claims file.

The Veteran's claim has been recharacterized to better reflect his allegations and the evidence of record.  The claim before the Board involves consideration of whether the primary disability of dental problems is related to VA treatment since July 1974.  The Veteran has additionally alleged that a wide variety of other conditions have developed secondary to the dental problems.  These secondary claims have been raised by the record, but have not been clearly identified, developed, or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  This affords the Veteran the greatest chance of having his allegations fully considered.



FINDING OF FACT

VA treatment, or lack thereof, related to multiple facial fractures in July 1974 contributed to the Veteran's current dental problems.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 are met.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (1997); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran was involved in a serious motor vehicle accident in July 1974, resulting in multiple facial fractures.  He was initially treated at a private facility, but soon transferred to the VAMC at Iowa City, Iowa.  He underwent extensive treatment at the VA facility, including open reductions and wiring of his jaw.  He then moved his treatment to VAMC Albany, before returning to VAMC Iowa City.  Since that time he has also been treated at VA facilities in Long Beach, California, and Waco, Texas.

Efforts to obtain VA treatment and SSA records have been completed, and extensive records are contained in the claims file.  

The Veteran alleges that the care he received from VA, both initially and since 1974, was substandard, resulting in poor dentition and, secondary to his dental problems, a host of problems ranging from mental disorders to complications of obesity.

In June 2006, a VA examination was conducted, and the examiner, the assistant chief of dental services at VAMC Albany, reviewed the claims file.  He noted the records of treatment and the Veteran's reports of his mistreatment, and opined that it "is not likely that the lack of treatment in 1974 is the sole cause of this Veteran's current dental situation."

Where a Veteran is treated at a VA facility, and such treatment results in additional disability of the Veteran, compensation is awarded and paid as if the additional disability were service connected  38 U.S.C.A. § 1151 (West 1991) (effective for claims filed prior to October 1, 1997).  The current claim was filed in February 1992.

For claim filed after October 1, 1997, the applicable law includes an element of fault on the part of VA in causing the additional disability.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. §§ 3.361, 3.362, 3.363 (2011).  No such element applies to the current claim.  However, the applicable regulations do include the requirement that the Veteran follow instructions and cooperate in his treatment.  38 C.F.R. § 3.358 (1997).

The June 2006 examiner stated very clearly that VA treatment or lack thereof was not the "sole cause" of current dental problems.  The equally clear conclusion is that VA treatment of lack of treatment was one of a number of factors in the development of the current dental problems.  For example, the lack of follow-up treatment after extraction of one tooth allowed other teeth to drift.  The VA medical opinion establishes a nexus between the Veteran's care at VA facilities and his current dental disability.

The examiner also noted that VA records indicated that initial or temporary steps toward complete VA dental treatment were taken repeatedly.  However, follow up appointments did not appear to have been made.  The Veteran reported at his November 1996 hearing that this was caused by a combination of factors.  The VAMC was supposed to call him when permanent prosthetics or x-rays were ready, but he never heard from them.  He also relocated repeatedly during this period.  The record reflects formal VA determinations were made denying eligibility for VA dental treatment.  The Veteran reports that these were made when he sought follow-up treatment for his dental problems at VAMC Albany and VAMC White River Junction.  Those locations interpreted his applications for new dental treatment, and not for completion of already begun work.  Regardless, the evidence of record indicates that the Veteran regularly sought follow-up dental treatment from VA.  There is no basis in the record upon which to find the Veteran did not comply with care directives.

Accordingly, as the evidence of record establishes a link between VA treatment (or a lack thereof) since July 1974, entitlement to compensation benefits for current dental disability under 38 U.S.C.A. § 1151 is warranted.

No evaluation of that disability is made or inferred at this time; such issue is not before the Board.  The VA dental examiner made clear that only some portion of current dental problems are related to past VA treatment.  He did not provide sufficient information upon which to determine the extent of that relationship.   Further development will be required to answer that question.  Similarly, VA must take appropriate steps to identify all secondary disabilities alleged by the Veteran and develop and adjudicate those claims.







ORDER

Compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


